Citation Nr: 1130164	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  07-24 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The Veteran served on active duty from October 1965 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In April 2008, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In August 2008, the Board remanded this claim to the RO via the Appeals Management Center (AMC) in Washington, DC for further evidentiary development.  In an April 2009 rating decision, the AMC granted separate ratings for diabetic peripheral neuropathy of the right lower extremity and for diabetic peripheral neuropathy of the left lower extremity.  As a result, the Board has rephrased the current issue as listed on the title page.  The case has now been returned to the Board for further appellate action.

In its August 2008 decision, the Board also denied entitlement to service connection for hypertension (to include as secondary to service-connected diabetes mellitus with peripheral neuropathy), granted entitlement to service connection for tinnitus, and granted entitlement to an initial 70 percent disability rating for posttraumatic stress disorder (PTSD).  Because a final Board decision was rendered with regard to these three issues, they are no longer a part of the current appeal.

The issues of entitlement to a disability rating in excess of 70 percent for PTSD, entitlement to a TDIU, entitlement to service connection for hearing loss, entitlement to service connection for congestive heart failure (to include as a result of exposure to herbicides), and entitlement to service connection for hypertension (to include as secondary to service-connected PTSD) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

For reasons explained below, the current appeal is once again REMANDED to the RO via the AMC.  VA will notify you if further action is required on your part.


REMAND

While further delay is regrettable, the Board observes that additional development is once again required prior to adjudicating the Veteran's claim for entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus.

As an initial matter, the Board notes that following the issuance of the April 2009 supplemental statement of the case, additional evidence was submitted which is relevant to the Veteran's claim on appeal.  No waiver of initial RO review accompanied the submission of this new evidence.  Therefore, on remand, the RO/AMC must consider this evidence in the first instance with respect to the claim on appeal.  See 38 C.F.R. § 20.1304 (2010).

Compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation for diabetes, while noncompensable complications are to be considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2010).

In the current case, the Veteran has already been awarded separate ratings for diabetic peripheral neuropathy of the right lower extremity (evaluated as 10 percent disabling from August 29, 2005 and as 20 percent disabling from January 7, 2009) and for diabetic peripheral neuropathy of the left lower extremity (evaluated as 10 percent disabling from August 29, 2005 and as 20 percent disabling from January 7, 2009).  In a July 2011 appellant's brief, the Veteran's representative claimed that the Veteran should also be entitled to separate ratings for peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, diabetic retinopathy, and sores and osteomyelitis of the right foot.

The record reflects that the Veteran's most recent VA endocrine and neurological examinations took place in January 2009, more than two and a half years ago.  Moreover, during the period of claim, the medical evidence of record reflects that the Veteran has been diagnosed with erectile dysfunction, bilateral diabetic retinopathy, peripheral neuropathy in both upper extremities, a diabetic right foot ulcer, and weak kidneys.  As the current severity and extent of the Veteran's service-connected diabetes mellitus and potentially related complications are unclear, the Board finds that a new VA diabetes mellitus examination is necessary in order to fully and fairly evaluate his increased rating claim for diabetes mellitus, and to determine whether any diabetes-related complications pertaining to the genitourinary system, eyes, peripheral nerves, feet, and kidneys are compensable.

As an additional matter, a June 2008 VA treatment record noted that the Veteran expressed frustration about the long process to apply and appeal disability decisions made by VA and also the Social Security Administration (SSA).  This suggests that the Veteran may have applied for SSA disability benefits.  Thus, the Veteran should be asked to indicate whether he has ever applied for SSA disability benefits, and if so, then whether such application was based on his diabetes mellitus or any related complications.  If so, then a request should be made to the SSA for the application, the decision, and any medical evidence relied upon in making that decision.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) ("When a SSA decision pertains to a completely unrelated medical condition and the veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the injury for which the veteran seeks benefits, relevance is not established.").

All relevant ongoing VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all relevant ongoing VA treatment records dating since October 2008 from the New Mexico VA Health Care System.

2.  Ask the Veteran to indicate whether he has ever applied for Social Security Administration (SSA) disability benefits, and if so, then whether such application was based on his diabetes mellitus or any related complications.  If the Veteran responds affirmatively, then the application, the decision, and any medical evidence relied upon in making that decision should be requested.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA diabetes mellitus examination to determine the current severity of his service-connected diabetes mellitus.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  All tests or studies deemed necessary should be conducted, and the results should be reported in detail.  A complete rationale should be provided for all opinions expressed.

With regard to diabetes mellitus, the examiner should indicate whether the Veteran requires the regulation of activities (avoidance of strenuous occupational and recreational activities) to help control his diabetes.  The examiner should also indicate whether the Veteran suffers from ketoacidosis or hypoglycemic reactions requiring hospitalization, and if so, the duration and frequency of such.

In addition, the examiner should document the severity and extent of all of the Veteran's diabetes-related complications pertaining to the genitourinary system, eyes, peripheral nerves, feet, and kidneys in order to determine if such complications are compensable.  If the examiner determines that specialty examinations of the Veteran are necessary to obtain these findings, then such examinations should be scheduled.

4.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed, to include the additional evidence submitted since the issuance of the April 2009 supplemental statement of the case.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

